Citation Nr: 1430462	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  09-08 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from February 1985 to May 1985, and had additional service in the National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefit on appeal.

The Veteran's claim was remanded in June 2013 for additional development, and the case has since been returned to the Board for adjudication.

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a bilateral hearing loss disability as a result of active service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, a bilateral hearing loss disability was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has bilateral hearing loss disability due to his significant noise exposure during service.  His military occupational specialty (MOS) prior to discharge from service was infantryman.  Moreover, there are numerous statements from others who served in his unit indicating that they were exposed to significant weapons noise exposure and use of hearing protection was not enforced.  

First, the Board finds that the audiological examination dated in June 2006 shows a bilateral hearing loss disability for VA purposes.  As such, the requirements of 38 C.F.R. § 3.385 are met.  Thus, the question that remains before the Board is whether the Veteran's current hearing loss was caused or worsened by his military service. 

A review of the service treatment records shows no complaints of hearing loss.  The enlistment and separation audiograms show some threshold shifts in bilateral hearing acuity-especially in the left ear.   

The Veteran was afforded a VA examination in November 2009 with a June 2013 supplemental opinion.  The examiner found that although the Veteran had a current bilateral hearing loss disability, it was less likely than not related to his military service.  In reaching this conclusion, the examiner pointed to the fact that the Veteran's threshold shifts during active duty was likely a temporary shift as his thresholds were shown to be normal until the late-1990s when he was first shown to have a permanent hearing loss.  

In the June 2013 supplemental opinion, the examiner indicated that "[t]he presence of noise exposure does not always produce hearing loss.  There are multiple causes for sensorineural type hearing loss and in most cases an exact etiology cannot be determined."  She also indicated that auditory damage from acoustic trauma occurs instantly and this was not shown in the Veteran's case.  

The Veteran testified that he first experienced bilateral hearing loss during active duty service and it has continued since.  His hearing has continually been monitored since as early as the 1990s.  He specifically reported in-service noise exposure from guns and weapons-all without the use of hearing protection.  

Additionally in January 2008 and December 2009, private audiologists/hearing aid specialists opined that the Veteran's threshold shifts from his active duty service were indicative of the noise-induced hearing loss that he currently experiences.  

Upon careful review of the evidence of record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss disability is related to his military service. 

The Veteran, his mother, and his service buddies are all competent to report the onset of the Veteran's decreased hearing acuity in both ears.  As his service duty MOS was that of an infantryman, it is highly probable that he was exposed to hazardous noise, and thus his exposure is conceded. 

As noted, the November 2009 VA examiner found that the Veteran's bilateral hearing loss was not caused by or a result of in-service noise exposure.  The Veteran has competently and credibly provided consistent statements regarding the onset of his bilateral hearing loss, and private treating professionals have attributed his bilateral hearing loss disability to military noise exposure.  The Board finds that the private and VA opinions are both competent and credible evidence as to the etiology of the Veteran's bilateral hearing loss, and as such, they are assigned equal probative weight.  As such, the Board will resolve all reasonable doubt in his favor and grant entitlement to service connection for bilateral hearing loss disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for bilateral hearing loss disability is granted.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


